Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The preliminary amendment filed 06/16/2020 is entered.  
Claims 1-8 and 11-22 are currently pending. 
The Drawings filed 06/16/2020 are approved by the examiner.
The IDS statements filed 06/16/2020, 07/02/2020, and 02/18/2022 have been considered.  Initialed copies accompany this action.
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Objections
Claims 1, 8, and 20-22 are objected to because of the following informalities:  
In claim 1, Applicant is suggested to remove the comma between “solution” and “containing” in order to improve clarity in the claim that the transition phrase “containing” applies to limit the content of the “aqueous and/or alcoholic electrolyte solution”.  Applicant is also suggested to amend “a) bringing the electrodes into contact …” to read as “a) bringing the electrode pair into contact …” in order to improve clarity in the claim.  Applicant is also suggested to remove the comma in the term “the layered, carbon-based base material”.  
In claim 8, Applicant is suggested to amend “… or conductor material in is in the form of particles …” to read as “… or conductor material is in the form of particles …” in order to improve grammar/clarity in the claim.  Claims 20-22 are also objected to for the same reason.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-8 and 11-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	In claim 1, the term “the layered, carbon-based base material” on lines 13-14 of the claim lack sufficient antecedent basis in the claim.  While the claim previously recites “a layered structured base material” on line 2 (which is construed as the same as the also prior-recited “the base material” on line 9), the claim does not indicate the base material is “carbon-based” as recited on lines 13-14.  The remaining claims are also rejected for their dependency on claim 1.  Notwithstanding this rejection, the claim will be further examined to the extent understood from the language recited, which is the base material is carbon-based.  
	In claim 3, the term “the two-dimensional layered structure base material” on line 2 lacks sufficient antecedent basis in the claims.  While the parent claim previously recites “a layered structured base material” on its line 2, the instant claim does not indicate the base material is “two-dimensional” as presently recited.  Claim 11 is also rejected as indefinite for the same reason.  Claims 13, 14, 16, 18, and 21 are also rejected for their dependency on claim 3.  
	In claim 8, the limitations “wherein the exfoliated and functionalised semiconductor or conductor material in is in the form of particles, and remains connected to the base material via not completely exfoliated edge portions of the particles” are unclear and contradictory so as to render the claim indefinite.  The recitation that the material is “in the form of particles” by the definition of “particles” means the material is in the form of discrete fragments/pieces/tiny portions of matter (i.e., free and not attached to a substrate or another material).  The meaning of the claim’s first limitation directly conflicts with the second limitation that the same material remains connected to the base material (i.e., the first electrode; parent claim 1 recites the first electrode of the electrode pair contains the base material) via not completely exfoliated edge portions of the particles.”  It is unclear how the material can be in the form of particles, i.e., discrete fragments/pieces/tiny portions of matter, while also remaining connected to the base material/first electrode.  Claims 20-22 are rejected as indefinite for the same reason.  There is a great deal of confusion and uncertainty as to the proper interpretation of these claims due to the conflicting/contradictory limitations therein, and a person of ordinary skill in the art would not be apprised as to the scope of the invention. 
	Appropriate correction/clarification is required.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 2, 3, and 11-21 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
Claim 2 recites the semiconductor or conductor material is, selected from among others, “layered chalcogenides of the general formula MQ2, …”.  The problem here is parent claim 1 indicates the base material from which the semiconductor or conductor material is formed via exfoliation is “carbon-based”.  Compounds of the recited general formula MQ2 wherein M = Ti, Zr, Hf, V, Nb, Mo, or W and Q = O, S, Se, or Te as recited and chalcogenides in general do not contain any carbon.  Accordingly, the recitation that the material is a chalcogenide/MQ2 fails to further limit or include all the limitations of the parent claim.  Claims 11, 12, 15, 17, and 20 are also rejected for their dependency on claim 2.  
Claim 3 is also rejected for substantially the same reason as claim 2 (the claim recites the base material is, selected from among others, “layered chalcogenides”).  Claims 13, 14, 16, 18, 19, and 21 are also rejected for their dependency on claim 2.  
Claim 11 is also rejected for substantially the same reason as claim 2 (the claim recites the base material is, selected from among others, “layered chalcogenides”).  Furthermore, the claim also appears to not further limit the subject matter of parent claim 2.  Parent claim 2 recites “the semiconductor or conductor material is selected from graphene, graphene derivatives, carbon-based semiconductor or conductor polymers and/or layered chalcogenides of the general formula MQ2” whereas the instant claim recites “wherein the two-dimensional layered structured base material is selected from semiconductive or conductive carbon modifications, carbon-based semiconductive or conductor polymers in the form of two-dimensionally structured base material and/or layered chalcogenides.”  The instant limitations appear cumulative if not more broad than the limitations of the parent claim (“carbon modifications” is more broad than “graphene, graphene derivatives”, both claims recite “carbon-based semiconductor or semiconductor polymers”, and “layered chalcogenides” is more broad than “layered chalcogenides of the general formula MQ2”).  
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102 & 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-5, 7, 11-14, and 17-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ossonon et al. (“Functionalization of graphene sheets by diazonium chemistry during electrochemical exfoliation of graphite,” Carbon, 111, 2016, 83-93).
As to claim 1, Ossonon et al. teach a method for producing a functionalised semiconductor or conductor material from a layered structured base material by electrolytic exfoliation in an electrolysis cell which comprises at least one electrode pair consisting of first and second electrodes and an aqueous electrolyte solution containing sulphuric acid comprising the steps of bringing the pair of electrodes into contact with the electrolyte solution, electrolytically exfoliating the base material by applying a voltage between the first and the second electrode, and separating the functionalised conductor or semiconductor material from the electrolyte solution, wherein the first electrode of the electrode pair contains a layered carbon-based base material, the first electrode functions as an anode, and at least one organic compound is added to the electrolyte solution before, during, or after the electrolytic exfoliation, where the organic compound is an organic molecular containing a diazonium group (a method of producing graphene sheets functionalized with anthraquinone molecules made by oxidative electrochemical exfoliation of a graphite foil electrode used as an anode with a platinum cathode immersed in a sulfuric acid electrolyte comprising diazonium ions, applying a DC voltage across the electrodes to electrochemically exfoliate and produce the graphene sheets, and obtaining a powder by vacuum filtration, abstract and Sections 2.2 and 2.3 on page 84; see also Table 1 on page 85).
As to claim 2, the semiconductor or conductor material is a graphene/graphene derivative, as described above.
As to claims 3 and 11, the base material is a semiconductive or conductive carbon modification, as described above.
As to claims 4, 12, and 13, the second electrode comprises a metal, as described above.
As to claims 5 and 14, the voltage is within the range of 1 to 20 V (DC voltage of 10 V, Section 2.2 on page 84). 
As to claims 7 and 17-19, the functionalized material is dried and/or dispersed after the separation (“Following vacuum filtration, the obtained powder was dried in a vacuum at 70°C … Graphene sheet flakes … are recovered in good yield … These graphene sheets can form a good dispersion in DMF …” Section 2.2 on page 84). 

Claims 1-6 and 11-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sun et al. (“In-situ growth of graphene/polyaniline for synergistic improvement of extracellular electron transfer in bioelectrochemical systems,” Biosensors and Bioelectronics, 87, 2017, 195-202). 
As to claim 1, Sun et al. teach a method for producing a functionalised semiconductor or conductor material from a layered structured base material by electrolytic exfoliation in an electrolysis cell which comprises at least one electrode pair consisting of first and second electrodes and an aqueous electrolyte solution containing sulphuric acid comprising the steps of bringing the pair of electrodes into contact with the electrolyte solution, electrolytically exfoliating the base material by applying a voltage between the first and the second electrode, and separating the functionalised conductor or semiconductor material from the electrolyte solution, wherein the first electrode of the electrode pair contains a layered carbon-based base material, the first electrode functions as an anode, and at least one organic compound is added to the electrolyte solution before, during, or after the electrolytic exfoliation, where the organic compound is a precursor or monomer of an electrically conductive polymer (a method of fabricating a graphene/polyaniline [PANI] composite electrode by electrochemical exfoliation comprising providing a two-electrode system of a graphite paper anode working electrode and a platinum counter electrode, providing an aqueous solution containing sulfuric acid and aniline as an electrolyte in a glass bottle, applying 10 V DC to the two-electrode system to obtain the composite electrode, and providing the composite electrode in a microbial fuel cell [MFC] with a different counter electrode and electrolyte, abstract and Sections 2.1 and 2.2 on pages 196; see also Fig. 1; note, the teaching that the formed composite electrode is provided to a MFC containing a different counter electrode and electrolyte means the material is inherently separated from the sulfuric acid/aniline electrolyte solution).
As to claim 2, the semiconductor or conductor material is a graphene/graphene derivative, as described above.
As to claims 3 and 11, the base material is a semiconductive or conductive carbon modification, as described above.
As to claims 4, 12, and 13, the second electrode comprises a metal, as described above.
As to claims 5 and 14, the voltage is within the range of 1 to 20 V (10 V, as described above). 
As to claims 6, 15, and 16, the precursor or monomer is aniline, as described above.

Claims 7 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Sun et al. (“In-situ growth of graphene/polyaniline for synergistic improvement of extracellular electron transfer in bioelectrochemical systems,” Biosensors and Bioelectronics, 87, 2017, 195-202) as applied to claims 1-6 and 11-16 above. 
The disclosure of Sun et al. is relied upon as set forth above.
Sun et al. teach fabricating a graphene/PANI composite electrode by electrochemical exfoliation followed by providing the composite electrode in a MFC, as described above.
Although Sun et al. fail to explicitly teach the obtained graphene/PANI composite electrode is dried after separation from the electrochemical exfoliation electrolyte and prior to being provided in the MFC, such a step would nevertheless be implicit and therefore obvious to a person of ordinary skill in the art.  Sun et al. teach the electrolytic cell used to fabricate the graphene/PANI composite electrode has an aqueous electrolyte solution containing 0.1M sulfuric acid and 0.05 aniline (Section 2.1 on page 196) whereas the MFC has a different configuration of a dual chamber comprising the graphene/PANI composite electrode as an anode with a bacteria suspension as an anolyte, a graphite felt electrode as a cathode with a catholyte consisting of 50 mM K3Fe(CN)6, 50 mM KCl, 22 mM KH2PO4 and 50 mM NaHPO4, and a proton exchange membrane separating the dual chambers (Section 2.2 on page 196).  At the time of the effective filing date it would have been obvious to a person of ordinary skill in the art the fabricated graphene/PANI would require drying if not washing/rinsing and drying, which are simple and routine operations to those of ordinary skill in the art, after separation from the electrochemical exfoliation electrolyte and prior to being provided in the MFC in order to avoid contamination of the initial sulfuric acid/aniline solution components into the MFC which clearly lacks the sulfuric acid/aniline precursor/electrochemical exfoliation components.
The remaining references listed on Forms 892, 1449, and PCT 210 have been reviewed by the examiner and are considered to be cumulative to or less material than the prior art references relied upon or described above.
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R DIAZ whose telephone number is 571-270-0324.  The examiner can normally be reached Monday-Friday 9:00a-5:00p EST. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MATTHEW R DIAZ/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        
/M.R.D./
May 18, 2022